Order entered March 30, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00373-CV

      IN THE INTEREST OF E.L.C., C.R.C., AND G.E.C., CHILDREN

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-18-0465

                                     ORDER

      Before the Court is court reporter Kayla R. Scott’s March 26, 2020 request

for an extension of time to file the record. She explains the extension is necessary

because she is having difficulties converting some of the exhibits into an

acceptable format for electronic submittal.

      We GRANT the request and ORDER the reporter’s record filed no later

than April 3, 2020.




                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE